Citation Nr: 1536530	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  08-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971, which includes service in the Republic of Vietnam.  

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for hypertension and onychomycosis.

The Veteran testified before the undersigned at a February 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims file.

In May 2013, the Board remanded these matters for further development.

The issue of entitlement to service connection for onychomycosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension did not have its clinical onset in service, was not exhibited within the first post-service year, is not related to herbicide exposure in service, and is not otherwise related to active duty.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2007, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for hypertension.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the January 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings-the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's February 2013 hearing, the undersigned identified the issues on appeal (including entitlement to service connection for hypertension), notified the Veteran of the evidence necessary to substantiate a service connection claim, and asked him about the history of his hypertension and the treatment received for the disease.  Also, the Veteran provided testimony as the history of his claimed hypertension and the treatment received for the disease.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence. The duties imposed by Bryant were thereby met. 
 
VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  The Veteran has not identified any specific relevant post-service private medical treatment for hypertension or submitted any release form so as to allow VA to obtain any relevant private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran has not identified any specific relevant private treatment records or submitted the appropriate release form to allow VA to obtain private treatment records, VA has no further duty to attempt to obtain any additional treatment records.  In addition, the Veteran was afforded a VA examination to assess the nature and etiology of his claimed hypertension and an opinion as to the etiology of this disability has been obtained. 

In its May 2013 remand, the Board instructed the AOJ to, among other things, obtain any relevant treatment records from the VA Medical Center in El Paso, Texas (VAMC El Paso) or any other VA medical facility dated since January 2013 and afford the Veteran a VA examination to assess the nature and etiology of his claimed hypertension.

As noted above, all identified relevant VA treatment records have been obtained and associated with the claims file (including all relevant treatment records from VAMC El Paso dated since January 2013).  Also, a VA examination was conducted in June 2013 to assess the nature and etiology of the claimed hypertension.  This examination was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

Thus, with respect to the claim of service connection for hypertension, the AOJ substantially complied with all of the Board's relevant May 2013 remand instructions.  VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim of service connection for hypertension.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including hypertension, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected even though there is no record of such disease during service:  chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Additionally, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104, DC 7101, Note (1) (2015).

In this case, a June 2013 VA examination report includes a diagnosis of hypertension.  Thus, current hypertension has been demonstrated.

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. However, hypertension is not a condition listed in 38 C.F.R. § 3.309(e).  Hence, presumptive service connection on the basis of his presumed exposure to herbicides is, therefore, not warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

The Veteran has not reported, and the evidence does not otherwise indicate, a continuity of hypertension symptomatology in the years since service.  There is no evidence of any complaints of or treatment for hypertension or elevated blood pressure readings in the Veteran's service treatment records and his March 1971 separation examination was normal other than for marks/scars/tattoos.  A blood pressure reading of 124/80 was recorded during the separation examination.  

If a chronic disease, such as hypertension, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed hypertension in service and the Veteran has not contended that hypertension existed in service.  Hence, service connection cannot be granted on this basis.

During the February 2013 hearing, the Veteran claimed that he first sought treatment for hypertension within months of his separation from service.  He is competent to report the history of his hypertension, but his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

The objective evidence indicates that the Veteran's current hypertension did not manifest until many years after service.  The earliest post-service clinical evidence of hypertension is a November 2005 VA nursing note which indicates that the Veteran's blood pressure was high.  The absence of any clinical evidence of hypertension for over three decades after the Veteran's separation from service in March 1971 weighs against a finding that his current hypertension was present in service or in the year or years immediately after service.

Moreover, the Veteran has provided inconsistent statements as to the history of his hypertension.  For instance, although he reported during the February 2013 hearing that he first sought treatment for hypertension within months of his separation from service, he reported in his October 2006 claim (VA Form 21-526) that his hypertension first began in May 2006 and that he was first treated for the disease at that time.

In light of the absence of clinical evidence of treatment for hypertension for over three decades following service and the Veteran's inconsistent statements concerning the onset of his hypertension treatment, the Board concludes that his report of treatment for hypertension within months of his separation from service is not credible. Thus, neither the clinical record nor the lay statements of record establish the onset of hypertension within the year following the Veteran's separation from service.      
    
Furthermore, the only medical opinion of record indicates that the Veteran's current hypertension is not related to service.  The examiner who conducted the June 2013 VA examination opined that the Veteran's hypertension was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that there is no known association between hypertension in later years and service in Vietnam.  However, there is a clear association between hypertension and both age and weight.  The older and the more one weighs, the likelier it is to have hypertension.  More than 40 years had passed since the Veteran was in Vietnam and his body mass index went from 21.5 to 34.8.  That was sufficient causation for his current hypertension and this causation had no relationship to service in Vietnam.

The June 2013 opinion does not explicitly acknowledge or discuss the Veteran's report of first seeking treatment for hypertension within months of his separation from service.  As explained above, however, this report by the Veteran is not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The June 2013 opinion is otherwise based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed his belief that his current hypertension is related to herbicide exposure in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current hypertension was caused by herbicide exposure in service, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2015).
There is no other evidence of a relationship between the Veteran's current  hypertension and service and neither he nor his representative has alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against the claim that the Veteran's current hypertension is related to service, manifested in service, or manifested within a year after his March 1971 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim of service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that he began to experience problems with his toenails in service while wearing wet boots in Vietnam and that he continues to experience such problems.  He was afforded a VA examination in June 2013 and the examiner  who conducted the examination noted that the Veteran did not have onychomycosis or any other skin condition of the feet at the time of the examination.  Thus, the examiner concluded that an opinion as to the etiology of any onychomycosis was not necessary.

The June 2013 examination is insufficient because although the examiner concluded that there was no current onychomycosis at the time of the examination, an October 2007 VA primary care note includes a diagnosis of onychomycosis.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received in October 2006, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  Thus, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current onychomycosis.   

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment from the El Paso VA Health Care System dated from April 2014 through the present and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, ask the examiner who conducted the June 2013 VA examination to review the claims file (including a copy of this remand, all relevant records contained in VBMS and the Virtual VA system, and any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current onychomycosis.

For any onychomycosis diagnosed since October 2006, the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the current onychomycosis had its onset in service, is related to the Veteran's reported toenail problems in service, is related to wearing wet boots in Vietnam, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the opinion provider shall acknowledge and comment on any onychomycosis diagnosed since October 2006 (including the onychomycosis diagnosed during the October 2007 VA primary care evaluation), the Veteran's report of toenail problems in service during the February 2013 Board hearing, and his reports of wearing wet boots in Vietnam.

For purposes of the above opinion, the opinion provider shall presume that the Veteran's reports of wearing wet boots in Vietnam and experiencing toenail problems in service are accurate.

The opinion provider must provide reasons for each opinion given.

If the June 2013 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

3.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.
No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


